Citation Nr: 1217409	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post partial lateral meniscectomy, right knee (right knee disability).

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1984 and from February 1987 to February 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2006, the RO denied the Veteran's claims, to also include a claim of entitlement to service connection for depression.  The Veteran filed a notice of disagreement with decision in February 2007.  In April 2007, the RO continued its denial of entitlement to service connection for PTSD.

In March 2008, the RO granted entitlement to service connection for depressive disorder.  Also in March 2008, the RO issued a statement of the case with respect to the four issues on appeal.  The Veteran submitted a substantive appeal in April 2008.
 
In this case, the Board notes that in February 1997, the RO denied entitlement to service connection for a back disability.  The Veteran was also denied entitlement to service connection for a left knee disability by way of rating decisions dated in September 2002 and April 2003.  The Veteran did not file a timely notice of appeal to these decisions and they became final.  As such, before reaching the merits of the Veteran's claims, the Board must rule on the matter of reopening the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board also notes that the Veteran has been variously diagnosed with PTSD, depressive disorder, and generalized anxiety disorder (GAD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  However, service connection specifically for GAD was denied in a February 1997 rating decision; thereafter, a VA examiner in February 2006 stated the previously-diagnosed GAD had evolved into depressive disorder, and service connection was subsequently granted for depressive disorder by a rating decision in March 2008.  As service connection for GAD and depression have been separately considered and resolved, the Board has characterized the Veteran's claim as one for PTSD only, as set forth above.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 

The issues of entitlement to a higher evaluation for the Veteran's service-connected right knee disability, and the reopened claim of entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 decision, the RO denied the claim of entitlement to service connection for a back disability; the Veteran did not file a notice of disagreement and the decision became final.

2.  Evidence received since the February 1997 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability.  

3.  In an April 2003 rating decision, the RO denied the claim of entitlement to service connection for a left knee disability; the Veteran did not file a notice of disagreement and the decision became final.

4.  The evidence received since the April 2003 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

5.  The Veteran is not competently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).

2.  New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for a left knee disability.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in May 2005 and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the new and material claims, the Board observes that the May 2005 letter specifically notified the Veteran that his claims of entitlement to service connection for a back and left knee disability had previously been denied on the basis that there was no evidence to show that there was a disability during military service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claims that related to these facts.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The May 2005 letter was sent prior to the initial adjudication of the claims on appeal.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claims were readjudicated, and the Veteran was provided a statement of the case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claims.  With respect to these claims, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded not less than three VA examinations in connection with his PTSD claim.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and Material Evidence

In a February 1997 decision, the RO denied the claim of entitlement to service connection for a back disability, based on a determination that there was no record of treatment in service for a back disability nor was there evidence of record of a diagnosis of a back disability.  

In an April 2003 rating decision, the RO denied the claim of entitlement to service connection for a left knee disability, based on a determination that the evidence of record failed to show that a left knee disability was related to the Veteran's service-connected right knee disability.  

The Veteran did not file a notice of disagreement with either the February 1997 or the April 2003 rating decisions cited above, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of those rating decisions.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1997 and April 2003 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The evidence that has been added to the claims file since the February 1997 rating decision consists of VA and private treatment notes and the Veteran's statements in connection with his back claim.  This evidence indicates that the Veteran has been diagnosed with a low back condition, to include degenerative disc disease of the lumbar spine, herniated lumbar disability, and lumbar radiculopathy.  

The evidence that has been added to the claims file since the April 2003 rating decision consists of VA and private treatment notes and the Veteran's statements in connection with his left knee claim.  This evidence does not indicate that the Veteran has been treated for any ongoing left knee disability, but does mention bilateral knee pain.    

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence that has been added to the claims file since February 1997 and April 2003, respectively, is new in that it had not previously been submitted.  In the case of the Veteran's back claim, the evidence indicates that the Veteran has now been diagnosed with a back disability, to include degenerative disc disease of the lumbar spine.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in February 1997, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's back claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

However, with respect to the left knee claim, the new evidence is not "material" since there is no evidence of treatment or a diagnosis related to a left knee disability since April 2003, and the Veteran's statements basically reiterate his prior contentions already of record.  The new evidence also does not establish a nexus between the claimed left knee disability and either the Veteran's service or a service-connected disability.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  
 
In addition, the Board notes that the Veteran's contentions, including in his treatment notes, as well as the lay statements submitted by the Veteran in connection with his left knee claim, are also insufficient to reopen the claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  The Veteran can report his observations, but statements as to cause, onset, or claimed aggravation must be supported by competent medical evidence.    

Therefore, the Board finds that the evidence added to the record since April 2003 is at best cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the left knee claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's let knee claim.  As such, the Veteran's claim is not reopened and the claim is denied.

III.  Service Connection for PTSD

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

Service connection specifically for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The Board's decision below has found the Veteran is not diagnosed with PTSD.  Accordingly, the laws and regulations relating to service-connected stressors are not relevant and will not be discussed further.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran contends that he is entitled to service connection for PTSD.  The medical evidence in this case consists of service records, outpatient treatment records, private psychological evaluation and several VA examinations.

The Veteran's service treatment records are silent for any kind of psychiatric disorder.  

After service, the Veteran, in a December 2004 private psychological evaluation, was diagnosed with PTSD and with "psychological factors affecting physical condition."  The psychologist did not cite the specific stressors on which the PTSD diagnosis was based, but alluded to the Veteran's account of combat-related stressors in Iraq.  (The Board notes at this point that the Veteran is not shown to have had any foreign service and in fact was discharged from service prior to the beginning of the Persian Gulf War.)  

In a February 1997 VA examination, the Veteran was diagnosed with generalized anxiety disorder of moderate severity.  No diagnosis of PTSD was offered.  

The Veteran was again examined by VA in February 2006.  The Veteran's medical history and symptoms were reported.  After examination, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS).  The examiner stated that no other diagnoses were found on examination.  

The Veteran was afforded an additional VA examination dated in March 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's psychiatric history was reviewed and the Veteran reported stressors that he believed caused PTSD and depression.  The Veteran's symptoms were reported.  After examination, the examiner found that the Veteran did not fulfill the criteria in DSM-IV for PTSD, as he did not have all the criteria for such condition.  Rather, his symptoms were consistent with previous diagnoses of depressive disorder.  The Veteran was diagnosed with depressive disorder, NOS.  The examiner stated that no other diagnoses were found on examination.  

As noted in the introduction, a rating decision in March 2008 granted service connection for depression.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for PTSD.  In this regard, the Board notes that none of the VA examiners who examined the Veteran and reviewed his claims file have diagnosed the Veteran with PTSD or have found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  

The Board acknowledges that there is one diagnosis of PTSD of record, rendered by the private psychologist in December 2004.  If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.

In this case, the Board finds the PTSD diagnosis by the private psychologist in December 2004 is not competent because it was clearly based on a reported in-service stressor (combat in Iraq) that is disproved by the evidence of record, which shows conclusively that the Veteran did not serve in Iraq and could not have experienced the stressor on which the diagnosis apparently relied.  Thus, the preponderance of competent medical evidence does not show the Veteran as having diagnosed PTSD.

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Veteran in this case has contended on his own behalf that he has PTSD that is related to stressors he experienced in the military.  

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board has found in this case that the competent medical evidence of record does not show diagnosis of PTSD.

Additionally, while non-precedential, a single-judge Memorandum Decision issued by the Court was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has PTSD that is related to his military service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.   However, as the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

The claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has not been received, and the appeal is denied. 

Service connection for PTSD is denied.


REMAND

The Board finds that further development is required before the claims for service connection for a back disability and increased rating for a right knee disability can be adjudicated.

In regard to evaluation of the right knee, the Board notes that the Veteran's most recent VA examination for his right knee disability is dated in February 2006, and is over six years old.  The Veteran also submitted a statement dated in April 2008 indicating that his right knee was deteriorating.  This statement was submitted after the Veteran's most recent VA examination.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected right knee disability.  

With respect to the Veteran's back claim, the Veteran's service treatment records indicate he was treated on several occasions for low back pain/strain; he also asserts that his back disorder may be due to or aggravated by his service-connected right knee disability.  The Board finds the Veteran should be afforded a VA examination to determine the etiology of any current low back disorder.  

Also, while the claim is in remand status the Originating Agency should obtain any relevant outstanding VA treatment records, as well as any relevant non-VA treatment records that are identified by the Veteran, and associate those records with the file or with Virtual VA. 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following actions:

1.  The RO/AMC should ask the Veteran to identify the places at which he has received right knee or low back treatment since discharge from service, after which the RO/AMC should attempt to any procure any relevant records that are not already associated with the file.  

2.  After any additional records of treatment have been obtained, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  Veteran should also be afforded an examination by a VA examiner with appropriate expertise to determine the etiology of any current thoracolumbar spine disorder.  The claims folder must be made available to and reviewed by the examiner, and all indicated studies should be performed.

Based on review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a current thoracolumbar spine disability that is incurred in or related to service; or, alternatively, if he has a thoracolumbar spine disability that is aggravated (permanently increased in severity beyond the normal progress of the disease) due to the service-connected right knee disability.

The rationale for all opinions expressed should be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


